ON PETITION FOR REHEARING
A petition for rehearing has been filed herein. Counsel for the company now call our attention to sec. 5388 W.C.S. 1920, which in effect appears to abolish the defense of assumption of risk in actions for negligence against railroad companies, while we, in the original opinion assumed that such defense could be set up in the case at bar under the state law as well as under the Federal Employer's Liability Act. Our attention had not been called to said section previously, and our assumption was evidently erroneous. What we stated in that connection was in an attempt to distinguish the case of Cincinnati etc. Railway Company v. Tucker, 168 Ky. 144, 181 S.W. 940, where the court had held that where the plaintiff's petition did not disclose the action to fall under the Federal Employer's Liability Act, it should, when that fact was disclosed by the evidence, be amended to conform to the proof, or dismissed. It may be, in view of the section of our statute above referred to, that this case may not be distinguishable from the Kentucky case in the respect mentioned, but that is wholly immaterial. We refused to adopt the rule in that case, and held that if necessary, the petition should, under the circumstances, be regarded as amended. The rule contended for by counsel is highly technical and without any merits under the facts of this case. The Railroad Company was entitled to have the case tried under the Federal Law. That was done, for it is clear that the lower court did not submit the case to the jury under the theory that section 5388, supra, applied, but on the contrary under the theory that the Railroad Company was entitled to the benefit of the defense of assumption of risk. Counsel also complain that the court erred in instructions 17 and 20 given to the jury, in speaking of "proximate," "direct," and "contributing" cause. No exceptions were taken to these instructions, no assignment was based thereon either in the motion for a new trial or the petition in error. The point in fact is now argued for *Page 223 
the first time, but counsel think that we should still consider it under the holding of North C.R.R. Co. v. Zachary,232 U.S. 248, 34 Sup. Ct. 306, 58 L. Ed. 591 Ann. Cas. 1914 Cow. 159; and Toledo etc. R. Co. v. Slavin, 236 U.S. 454, 59 Law Ed. 671,35 Sup. Ct. 306, 59 L.ed. 671. These cases do not appear to hold as counsel contend, and we must, under our previous holdings, decline to consider these instructions.
Rehearing must be denied, and it is so ordered.
Counsel for plaintiff in error having indicated that they will seek to have the judgment herein reviewed by the Supreme Court of the United States on writ of certiorari, no mandate will be issued from this court, as in usual course, for the period of fifteen days from this date, so as to give an opportunity to the plaintiff in error during that time to apply for a stay of the execution and enforcement of said judgment as provided by Act of Congress and the rules of the Supreme Court of the United States relating thereto.
POTTER, C.J., and KIMBALL, J., concur.